DETAILED ACTION
Claims 1-8 and 10-20 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim as continuation to US Application 15/968669 filed on 5/1/2018.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior art is the Jones et al Reference (US 2018/0270524 A1).

Jones teaches a receiving a video; encoding a segment of the video at different bit rates to generate multiple representations of the segment at different bit rates; generating a quality metric for each representation of the video segment; and storing the lowest bit rate representation of the video segment for which the respective quality metric meets a predefined minimum quality threshold. One channel of video being received at 810, in practice this arrangement would be operated in parallel for all channels for which the service operator wishes to provide a network DVR function to their customers. To facilitate live ABR streaming of the incoming video content 810, the ABR streaming system segments the video and then encodes each segment at different bit rates. To determine which bit rate version to store according to the method described herein, a quality measure is required for each bit rate version of an encoded video segment. See a quality measure function 830 a, 830 b, 830 c, 830 d for each respective encoder. A storage controller 842 receives these quality metrics and selects which bit rate version of the encoded video segment is stored in storage component 840 (see Jones Abstract, [0065]-[0067]).

The following is an examiner's statement of reasons for allowance: neither Jones, nor other relevant art or combination of relevant art, teaches a system to encode content comprising: at least one computing device associated with a first encoder component, wherein the first encoder component is configured to: receive content to be encoded according to an encoding profile, wherein the content to be encoded corresponds to a plurality of encoded content segments; and determine first quality metric information related to a current encoded content segment to be encoded, wherein the first quality metric information includes at least one of an availability of the first encoder component, a quality measurement of an input signal to the first encoder component corresponding to the content to be encoded from a first source, and a determination of whether the first encoder component can transmit to an identified destination; at least one computing device associated with a second encoder component, wherein the second encoder component is configured to: receive content to be encoded according to an encoding profile; and determine second quality metric information related to the current encoded content segment to be encoded, wherein the second quality metric information includes at least one of an availability of the second encoder component, a quality measurement of an input signal to the second encoder component corresponding to the content to be encoded from a second source, and a determination of whether the second encoder component can transmit to the identified destination; at least one computing device associated with a management component of a video packaging and origination service, wherein the management component is configured to: receive the first and second quality metric information; and 35291650-2-Application No.: 16/816141 Filing Date:March 11, 2020 select one of the first and second encoder components to transmit the current segment of the content to be encoded based on a processing of the first and second quality metric information
Therefore, the independent claim 1 is allowed. Claims 2-5 are allowable as they are dependent off the independent claim 1.

The following is an examiner's statement of reasons for allowance: neither Jones, nor other relevant art or combination of relevant art, teaches a computer-implemented method to manage encoder components comprising: receiving, at a plurality of encoder components, content to be encoded as a plurality of content segments; receiving from each encoder component of a plurality of encoder components, quality metric information related to content to be encoded, wherein the content to be encoded is received at the plurality of encoder components as a plurality of content segments; and for individual encoded content segments, determining a selected encoder component of the plurality of encoder components based at least in part on a processing of the quality metric information; and transmitting, with the selected encoder component, an encoded segment to an identified destination.
Therefore, the independent claim 6 is allowed. Claims 7, 8, 10-14 are allowable as they are dependent off the independent claim 6.

The following is an examiner's statement of reasons for allowance: neither Jones, nor other relevant art or combination of relevant art, teaches a computer-implemented method to manage encoder components comprising: identifying an encoder component of a plurality of encoder components that encoded a previously transmitted encoded segment as an active encoder component; determining a quality metric associated with the active encoder component is below a quality threshold; and selecting another encoder component of the plurality of encoder components to transmit a current encoded segment based at least in part on a comparison of the quality metric information from the plurality of encoder components.
Therefore, the independent claim 15 is allowed. Claims 16-20 are allowable as they are dependent off the independent claim 15.

The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483